Citation Nr: 1522051	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  14-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1955 to September 1958 and from November 1966 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Regional Office (RO) in Manchester, New Hampshire, that denied a claim to reopen service connection for tinnitus, and a June 2014 decision of the RO in Roanoke, Virginia, that reopened a claim of service connection for bilateral hearing loss, but ultimately denied the claim itself.

In January 2015, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 2010 rating decision that denied service connection for bilateral hearing loss and tinnitus on the basis that a nexus was not shown for either issue was not timely appealed.

2.  The evidence associated with the claims file subsequent to the April 2010 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claims regarding the etiological relationship of those disabilities to service.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims.

3.  Tinnitus did not manifest in service and is not related to service.

4.  Bilateral hearing loss was not manifest during service, or to a compensable degree within one year of separation from service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  The criteria to reopen service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The April 2010 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

4.  The criteria to reopen service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

5.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

6.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claims to Reopen Service Connection for Tinnitus and Bilateral Hearing Loss

The Veteran originally filed a claim for entitlement to service connection for tinnitus and bilateral hearing loss in October 2009.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for a low back disorder.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim in an April 2010 rating decision on the grounds that there was no evidence that the Veteran's disabilities were related to service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of a nexus for both disabilities.  This evidence includes a private physician's statement from January 2012 that had not previously been associated with the file.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for tinnitus and bilateral hearing loss.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that in-service noise exposure resulted in current bilateral hearing loss and tinnitus disabilities.  Specifically, the Veteran endorses exposure to loud noises while operating vehicles on the flight line for a two year period during service.  The Veteran's primary military occupational specialty during this relevant two-year period of noise exposure was as a vehicle operator and an aerial camera repairman - specialties which his DD Form 214 confirms.  The Board finds the Veteran's statements regarding noise exposure credible to the extent that they are consistent with the nature of his service as a vehicle operator and aerial camera repairman.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure during service must be shown to have caused his current disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker, 708 F.3d at 1331.

Where a veteran develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records indicate that the Veteran's hearing was normal throughout his various periods of service.  See Hensley, supra.  Furthermore, there are no documented incidents while in service where the Veteran sought medical attention for hearing related issues.  In cases where the Veteran was not involved in combat, "...the Board may use silence in the [service treatment records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service treatment records]."  Kahana v. Shinseki, 24 Vet. App. 428, 440 (Lance, J., concurring; see also FED.R.EVID. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The Board notes that there are many other service treatment records for various unrelated injuries and ailments that the Veteran consistently report throughout service.  The Board also notes that the Veteran affirmatively denied hearing related issues during service, but did confirm other injuries on his service medical examinations.


On VA examination in December 2009, the Veteran endorsed unilateral tinnitus in the left ear, which he reported was in existence for approximately "a year and a half."  The Veteran also reported that over "the past two or three years he has had difficulty understanding what people are saying in background noise and his wife complains that the television is turned up too loudly."  He stated that he experienced occasional dizziness where he needs to regain his balance.  The Veteran also said that his noise exposure during service ended in 1972.

On the authorized VA audiological evaluation in December 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
25
LEFT
5
10
15
5
40

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The VA examiner diagnosed normal hearing in the Veteran's right ear and mild hearing loss starting at the 4000 hertz range in his left ear.  The examiner stated that "this is consistent with the Veteran's report that he has only begun to notice difficulties in recent years and especially that the tinnitus has only been in existence for approximately and year and a half."  The examiner further opined, "The unilateral tinnitus, the asymmetrical hearing loss, and the balance difficulties are all suggestive of possible medical pathology.  In view of all of these factors, in my opinion, it is less likely as not that this Veteran's hearing loss and tinnitus are related to military service."

The Veteran submitted a claim to reopen service connection for tinnitus July 2011.

During a private audiological evaluation in September 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
	10
10
10
x
10
LEFT
10
10
15
15
40

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The private examiner opined, "Test results revealed asymmetric, moderate/severe high frequency sensorineural hearing loss.  In my opinion his tinnitus is most likely secondary to the high frequency hearing loss and would be consistent with noise exposure."  The examiner further commented, "There is a possibility his current tinnitus was caused or aggravated by his exposure to excessively loud jet engine noise while working on the flight line in Thailand during the Vietnam War.  Due to the asymmetric hearing loss, retrocochlear pathology cannot be ruled out."

An addendum VA examination opinion was provided in February 2012 by the initial VA examiner regarding service connection for tinnitus.  The VA examiner addressed the private examination and stated that the it "basically confirms my previous test results and supports that the Veteran's hearing loss and therefore associated tinnitus began after separated from active service."  The examiner then addressed the private examiner's opinion on a "possibility" of the Veteran's current symptoms being related to service by partially agreeing with the private examiner, but distinguishing his opinion still by stating, "Yes, there is a POSSIBILITY but it is less than the 50 [percent] probability legally mandated."  The VA examiner continued to rely on his previous opinion that tinnitus was not related to service, and the Veteran's assertions that he was no longer exposed to hazardous noise after 1972, his discharge examination 16 years later was within normal hearing limits, and he did not complain of tinnitus until sometime between 2007 and 2008.  The VA examiner also addressed the private examiner's that "Due to the asymmetric hearing loss, retrocochlear pathology cannot be ruled out."  The VA examiner stated "Retrocochlear pathology would not be associated with noise exposure, and this is commonly accepted."

Another addendum VA examination opinion regarding service connection for tinnitus and bilateral hearing loss was provided in March 2014 by a different VA examiner.  The examiner stated, "Current understanding of anatomy and physiology of the auditory system is consistent with hearing loss from noise exposure occurring at the time of the exposure, not subsequently.  The Institute of Medicine's (IOM) Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to Present doubted the existence of delayed onset of hearing loss caused by noise exposure based on current understanding of auditory physiology."  She continued, "With few or no studies available on which to decide the issue (i.e., insufficient evidence), these experts relied on their knowledge of auditory anatomy and physiology to determine that delayed onset hearing loss was unlikely."  The VA examiner then cited to the IOM's 2006 report titled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," and stated "it is written that 'There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  She further cited, "Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

The VA examiner continued to address the Veteran's hearing loss and tinnitus, "There are not definitive studies that conclude that hearing loss and/or tinnitus can occur many years after noise exposure.  The article from St. Johns County, Florida Veteran services which was provided by the Veteran does not cite research and does not constitute peer-reviewed and scientific evidence of its claims."  She also stated, "The NIH article provided by the Veteran does not indicate that noise-induced hearing loss onset can occur years after the exposure."  The VA examiner also juxtaposed the Veteran's private examiner's test results and opinion that the Veteran has current hearing loss and tinnitus, "That provider gives an opinion with the 'possibility' of a nexus between tinnitus and military noise exposure; however, definitive medical opinions regarding a nexus between military noise exposure and current hearing loss/tinnitus can only be made if a clinician has access to the active duty hearing tests."  She continued, "There is no indication that the private audiologist had access to the [claims file] or [service treatment records]."  The VA examiner then opined that because the Veteran had "normal hearing upon discharge with no indication of progression of loss during his active duty service," and, "the preponderance of current medical evidence is consistent with the theory that hearing loss due to noise exposure occurs at the time of the exposure and not subsequently," and that, "hearing loss and tinnitus are not presumptive conditions of noise exposure, it is less likely as not that the current hearing loss was caused by or a result of active duty noise exposure."

The VA examiner further opined that it is "less likely as not that the current claimed tinnitus is related to any illness or head injury during active duty."  She reasoned that because there was no evidence of tinnitus treatment or complaints in the Veteran's service treatment records and there were no reports of a specific noise event or injury that resulted in tinnitus, the Veteran's current complaints of tinnitus are not related to service.

In January 2015, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge.  At this time, the Veteran endorsed symptoms of hearing loss and tinnitus since approximately sometime between 2007 and 2008.  He stated that he was exposed to airplane engine noise every day for a two-year period while stationed in Thailand, and that the hearing protection provided to him was inadequate or inoperable.  The Veteran never attributed a particular incident in service as the result of his current hearing loss and tinnitus.  Instead, he endorsed an onset date of only a few years ago for both disabilities.  The Board finds that even to the extent the Veteran would be competent to report diminished hearing acuity since separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that the Veteran believes that he experienced tinnitus and a reduction in hearing acuity, such endorsement is competent.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The Veteran stated on many occasions that his tinnitus onset occurred at sometime between 2007 and 2008, and he noticed hearing loss began sometime around 2009.  The Board finds that the Veteran's statements regarding onset of both disabilities are highly probative of when he first experienced tinnitus and a reduction in hearing acuity.  The Board also finds it highly probative that the Veteran never attributed his tinnitus to a specific event in service and that he did not have any symptoms of this disability until a few years ago.  However, the Board finds that the Veteran's opinion regarding the etiology of his hearing loss is not probative because a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).  

While the Board has considered all of the articles submitted by the Veteran, the Board finds they are of limited probative value as the articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the articles in the context of the Veteran's individual situation.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current hearing loss and tinnitus.  As a result, the Board must determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").  The Board finds the private examiner's opinion less probative because he did not state that he reviewed prior evidence in the Veteran's claims folder.  He also attributed the Veteran's conditions to more than one source.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The VA examiners' opinions are more probative because they not only contain a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral hearing loss and tinnitus did not onset in service, bilateral hearing loss was not manifest to a compensable degree within one year of separation from service, and both disabilities are not related to service for the reasons discussed above.  As the preponderance of the evidence is against both of these claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in December 2009, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the December 2009 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in December 2009 and March 2014.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

New and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for tinnitus.

New and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


